Citation Nr: 9918515	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
mandible fracture, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to October 
1961 and from May 1962 to June 1962.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey. 


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claim of entitlement to an increased evaluation for 
residuals of a mandible fracture.  This disorder has been 
evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9904 
(1998).
 
At his May 1999 Board hearing in Washington, D.C., the 
veteran testified that his jaw range of motion had decreased 
since being hit in the teeth with a softball in the service.  
The veteran also stated that he has developed a problem in 
which his face becomes distorted due to residuals of his 
mandible fracture.  Finally, the appellant testified that 
Joshua A. Braunstein, D.D.S., had indicated that he firmly 
believed that the veteran's temporomandibular joint (TMJ) 
syndrome ,--the clicking, the pain from chewing, the 
distortion, and the limitation of jaw motion,-- were all 
caused by the original service-connected injury.  In this 
respect, the Board observes that Dr. Braunstein, in May 1998 
opined that the veteran's TMJ syndrome, evidenced by 
bilateral clicking and pain, was "more than likely caused as 
a result of a mandibular jaw fracture he incurred while in 
military service."  Unfortunately, however, the records 
which Dr. Braunstein utilized to make this opinion have yet 
to be secured.  As such, further development is in order.

Further development is also in order in light of the 
appellant's testimony that his service connected fracture 
residuals have increased in severity since his December 1997 
VA examination.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).
 
Therefore, this case is REMANDED for the following action:

1.	The RO should request the veteran's 
dental records, for the period from 1992 
to the present, from Joshua A. 
Braunstein, D.D.S., of 5001 Ventor 
Avenue, Ventor, New Jersey 08406.  Dr. 
Braunstein should also be requested to 
provide the reasons and bases for his one 
sentence statement of May 1998, and 
offered an opportunity to comment on the 
opinion offered by the VA examination 
report from July 1998.

2.	After completion of the foregoing, the 
appellant should be scheduled for an 
examination by a VA dentist, other than 
Jack Greenbaum, D.M.D., of the VA Medical 
Center at Wilmington, Delaware, i.e, the 
dentist who conducted the July 1998 
examination.   Following the study the 
examiner is requested to offer an opinion 
as to the nature, and extent of the 
appellant's mandible fracture residuals.  
All necessary evaluations, tests, and 
studies deemed appropriate should be 
performed.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims folder, 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  If TMJ is diagnosed, the 
examiner must offer an opinion whether it 
is at least as likely as not that the 
disability was caused by the veteran's 
mandible fracture during service in May 
1962.  The prior opinions discussed above 
should be addressed in the examiner's 
report.  All opinions, and the supporting 
rationales, should be in writing.
 
3.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

  Dr. Greenbaum is the dentist who conducted the July 1998 examination.


